DETAILED ACTION

This action is in response to the reply filed on 9/21/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Patent Application Publication 2004/0124119) in view of Nagamatsu (U.S. Patent 5,846,621) and optionally further Matsumura et al. (U.S. Patent 6,370,750).
Ahn discloses a method comprising: applying a plurality of strips (36a, 37a) of adhesive tape lengthwise, in parallel, on a portion of a first continuous sheet (30c); placing electronic assemblies (34c) onto the first continuous sheet; and extending a second continuous sheet (35c) over the electronic assemblies (Figure 3 and Paragraphs 0005-0007, 0009, 0016, 0019, 0022, and 0035).
As to the limitations of “a first continuous sheet of plastic” and “a second continuous sheet of plastic”, Ahn teaches the first continuous sheet is a carrier tape and the second continuous sheet is a 
As to the limitation of “extending a first continuous sheet of plastic onto a moving conveyor”, Ahn teaches the first continuous sheet (30c) having sprocket holes (31c) has the plurality of strips (36a, 37a), electronic assemblies (34c), and second continuous sheet (35c) applied thereto without expressly detailing the method of application.  It is extremely well understood in the same art for application of materials (e.g. electronic assemblies 118, second continuous sheet 120 of a cover tape, etc.) to a first continuous sheet (100, 102 of a carrier tape) having sprocket holes (108, 110) the first continuous sheet is transported for applying the materials thereto by extending the first continuous sheet onto a moving conveyor of sprockets (209, 211) as evidenced by Nagamatsu (Figures 1, 2, and 4 and Column 5, line 59 to Column 8, line 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method as taught by Ahn comprises first extending the first continuous sheet of plastic onto a moving conveyor of sprockets as is the well understood method to predictably transport the first continuous sheet comprising sprocket holes for application of materials thereto as evidenced by Nagamatsu.

As to the limitation of “robotically placing electronic assemblies onto said first continuous sheet”, Ahn is silent as to specific structure for placing the electronic assemblies onto the first continuous sheet wherein conventional placing is robotically placing by a component loader as evidenced by Nagamatsu (210 and Column 8, lines 23-26) or (optionally in the event it is somehow considered placing the electronic assemblies using a component loader is not necessarily robotically .

Double Patenting
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,710,745 optionally in view of Nagamatsu or Ahn. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of U.S. Patent No. 9,710,745 fully encompass claim 2 of the instant invention wherein “moving, by said moving conveyor, a plurality of electronic assemblies to a plurality of indexed positions” as taught by claims 1-24 of U.S. Patent No. 9,710,745 is considered to teach robotically placing electronic assemblies (plural) wherein the extending a second continuous sheet step is to cover the placed electronic assemblies (plural).  Alternatively in the event it is considered claims 1-24 of U.S. Patent No. 9,710,745 do not necessarily teach “electronic assemblies” are placed and covered the following optional rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the robotically placing and extending a second continuous sheet steps as taught by claims 1-24 of U.S. Patent No. 9,710,745 are to place and cover electronic assemblies (plural) as is not only suggested by claims 1-24 of U.S. Patent No. 9,710,745 but as is conventional to perform such a method not for just a single electronic assembly but electronic assemblies as evidenced by Nagamatsu or Ahn (each described above in full detail).


Response to Arguments
Applicant's arguments filed 9/21/21 have been fully considered.
In view of the arguments the previous rejection as set forth in paragraph 5 of the Office Action mailed on 4/23/21 over Nagamatsu in view of in view of Blank et al. (U.S. Patent 2,673,643) and optionally further Williams et al. (U.S. Patent 5,447,784) and/or Matsumura is withdrawn.  
Applicant argues, “Initially, the Examiner has introduced Blank as alleged prior art and can no longer argue that, “there is no limitation in the claim the damming material ‘dam’ anything [. ]” and  “Blank discloses that: “[T]he damming strips B, D and F prevent lateral flow of the adhesive 24 and 36[.]” (Blank, col. 4, ll. 21 and 22.)” and “The Office cannot contradict intrinsic evidence of record without pointing to other intrinsic evidence of record for support. V-Formation, Inc. v. Benetton Grp. SpA, 401 F.3d 1307, 1311 (Fed. Cir. 2005). The Examiner does no point to any other reference or Applicant’s disclosure. Accordingly, the Examiner can no longer argue that damming material does not require damming anything without support.”.
It is initially noted that “there is no limitation in the claim the damming material ‘dam’ anything [. ]” was made in response to applicants previous argument that “Ahn does not disclose that the liners dam anything.” (See paragraph 8 of the Office action mailed 6/28/19) wherein the claim (was and) is not commensurate in scope with this argument, i.e. claim 2 requires “applying a plurality of strips of damming material lengthwise, in parallel, on a portion of said first continuous sheet of plastic” without any further limitation the strips ‘dam’ anything or that anything is between the strips.  Further, this argument is not persuasive wherein Blank is not applied to reject claim 2 and as was previously noted “damming material” is interpreted fully consistent with the example as set forth by applicants in paragraph 0067/Applicant’s disclosure is expressly referenced in the rejection, i.e. the plurality of strips (36a, 37a) taught by Ahn are a pair of strips applied (and adhered) lengthwise, in parallel on a portion of the first continuous sheet like that of the instant invention wherein the plurality of strips is a pair of 
Applicants further argue, “In regards to inherent characteristics, Applicant previously argued that Ahn discloses linear liners. The cover tape is “heat-staked or born down hard[.]” Ahn, Abstract. Ahn discloses a point heat or pressure process (not linear seaming) that deforms plastic.”.
This argument is not persuasive wherein the claim is not commensurate in scope with this argument and including the claim does not preclude the cover tape is “heat-staked or born down hard[.]” or a point heat or pressure process (not linear seaming) that deforms plastic, i.e. claim 2 requires “extending a second continuous sheet of plastic over said electronic assemblies” wherein Ahn 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JOHN L GOFF II/Primary Examiner, Art Unit 1746